Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 10, 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 3, 8, 10, 11 and 13 is a relative term which renders the claim indefinite.
The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, 9, 12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wickham (U.S. Pat. 5,489,046).
Regarding claim 1, Wickham discloses a container (1) for dispensing a liquid, the container comprising: a body comprising: a plurality of walls defining an interior storage volume, an outlet (2) through a first wall of the body for dispensing the liquid, and a vent opening (21); and a seal (30) for covering the vent opening, the seal comprising an adhesive (col. 3, line 27) to removably couple the seal to the body of the container.
Regarding claim 2, Wickham discloses that the seal comprises an upper surface and a lower surface configured to contact the body, wherein the adhesive is disposed on the lower surface of the seal (col. 3, line 26-30).
Regarding claim 4, Wickham discloses that the seal can detach from the body.
Regarding claim 5, Wickham discloses that the outlet is disposed proximate to a bottom of the body, and wherein the vent opening is disposed in a second wall that defines a top of the container.
Regarding claim 6, Wickham discloses that a dispenser (20, 3) coupled to the outlet, the dispenser comprising a valve (part of 3 described in claim 1 of Wickham) configured to dispense the liquid.
Regarding claim 7, Wickham discloses that the container is a gravity-fed container. (col. 2, lines 51-54: “The lower internal walls of chamber 1 are formed on an incline or slope 4 so that when the container is inverted, the liquid in the container automatically flows toward screw cap 20 and spout 3.”)
Regarding claim 9, Wickham discloses that an area of an upper surface of the seal is larger than an area of the vent opening such that the seal covers the vent opening and adheres to a second wall of the body. (seen in Fig. 3)
Regarding claim 12, Wickham discloses that the adhesive is a pressure sensitive adhesive (contact adhesive).
Regarding claim 15, Wickham discloses that the container may be constructed of a soft pliable plastic material but does not specify the process of making the product, such as blow-molding.
See MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16, 19 and 20 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wickham (U.S. Pat. 5,489,046).
Regarding claim 16, Wickham discloses an apparatus capable of performing the steps of forming a container (1), the container comprising: a body defining an interior storage volume and an outlet (2) through a first wall of the body for dispensing the liquid, creating a hole in the body to form a vent (21) (col. 3, lines 3-4: “The vent hole may be formed at the same time as chamber 1 is formed”); and coupling (col. 3, lines 26-30: “In order to insure an air seal, contact adhesive may be applied to the area around hole 21 and/or the area around the edge of foil 30. Thus, when foil 30 is pressed in place to cover hole 21, the adhesive forms an air tight seal for hole 21”) a seal (30) for covering the vent opening, the seal comprising an adhesive (col. 3, line 27) on the lower surface of the seal.
Regarding claim 19, Wickham discloses that coupling the seal to the body comprises positioning the lower surface of the seal proximate to the vent and applying pressure (col. 3, lines 29-30: “. Thus, when foil 30 is pressed in place to cover hole 21, the adhesive forms an air tight seal for hole 21”) to an upper surface of the seal toward the body.
Regarding claim 20, Wickham discloses that the container the container is filled with a liquid prior to “the liquid in the container automatically flows toward screw cap 20 and spout 3.” (col. 2, lines 53-54)
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wickham as applied to claim 2 above, and further in view of Hannula (U.S. Pat. 4,135,637).
Regarding claims 3, Wickham discloses a seal (30) but does not specify its thickness.   Hannula discloses a container closure system with an outlet (13) and a vent opening (11) covered by a seal (tape 18) and discloses that the area of the vent opening is a function of the tensile strength of the seal (tape). (col. 3, lines 20-23)
Therefore, it would have been obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to select an appropriate thickness for the seal, such as 0.05 mm - 0.75 mm, to ensure proper tensile strength based on the size of the vent opening.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)  MPEP 2144.04 IV. A.
Claim(s) 8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wickham as applied to claim 1 above, and further in view of Hannula (U.S. Pat. 4,135,637).
Regarding claims 8, Wickham discloses a seal (30) but does not specify its width and length.  Hannula discloses a container closure system with an outlet (13) and a vent opening (11) covered by a seal (tape 18) and discloses “Primarily to accommodate existing and easily convertible canning machinery the exterior tape is preferably 3/4-inches (2 cm) or less in width. Given the width of the exterior tape, the pour hole must be wide enough to permit the contents of the container to be poured therefrom, yet not be so wide as to leave no significant portion of the container end on which to bond the exterior tape.” (col. 3, lines 16-43)
Therefore, it would have been obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to select an appropriate size for the seal, such as length of 5 mm to 50 mm and a width of 5 mm to 20 mm, to ensure proper adhesion to the top of the container, sealing the vent opening and to accommodate any production machinery.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)  MPEP 2144.04 IV. A.
Regarding claims 10, Wickham discloses a vent opening (21) but does not specify an area of the vent opening.  Hannula discloses a container closure system with an outlet (13) and a vent opening (11) covered by a seal (tape 18) and discloses “Generally, the area of the vent opening must be large enough to permit the exterior tape and interior sheet material to be bonded together in the area of the opening, yet not so large as to cause explosive venting. The preferred vent opening is circular, although other shapes may also be satisfactory.” (col. 3, lines 14-20)
Therefore, it would have been obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to select an appropriate size for the vent opening, such as 3 mm2 to 100 mm2, to accommodate the application.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)  MPEP 2144.04 IV. A.
Regarding claim 11, Wickham discloses a seal (30) but is silent in regards to its area.  Hannula discloses a container closure system with an outlet (13) and a vent opening (11) covered by a seal (tape 18) and discloses that “creep is the gradual adhesive failure of the external tape in response to container interior pressure that leads to bubbling of the external tape” (col. 3, lines 32-34).
Therefore, it would have been obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to select an appropriate size for the seal, such as 4.5 mm2 to 1000 mm2, to ensure the vent opening is fully covered and to prevent failure of the seal due pressures.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)  MPEP 2144.04 IV. A.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wickham as applied to claim 1 above, and further in view of Schoonover, et al. (“Schoonover”) (U.S. Pat. 4,923,098).
Regarding claim 13, Wickham does not specify the volume of the container.  Schoonover discloses a similar container and teaches that “The container 10 can be made in any size or volume. By way of illustration only and therefore not limiting, volumes of approximately 2 and 5 quarts, as well as 1, 3, 5 and 6 gallons are contemplated.” (col. 3, lines 35-42)
Therefore, it would have been obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to select an appropriate size for the container, such as 0.2L to 4L, to accommodate the application.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)  MPEP 2144.04 IV. A.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wickham as applied to claim 1 above, and further in view of Kerwin, et al. (“Kerwin”) (U.S. Pat. 4,029,033).
Regarding claim 14, Wickham discloses a vent opening (21) but does not specify that the vent opening comprises a plurality of openings.  Kerwin discloses, in Fig. 2, a container (2) with a dispensing outlet (7, used with straw seen in Fig. 2) and a plurality of vent openings (10).
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to select an appropriate number of vent openings per the application to provide adequate venting, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wickham as applied to claim 16 above, and further in view of Ungrady, et al. (“Ungrady”) (U.S. Pat. 7,900,796)
Regarding claim 17, Wickham does not disclose the process of producing the container.  Ungrady discloses as similar container and teaches that the container “can be made by conventional blow molding processes including, for example, extrusion blow molding, stretch blow molding and injection blow molding.”  (col. 7, lines 4-6)
Therefore, it would have been obvious matter of design choice to one with ordinary skill in the art at the time of the invention to borrow the teachings of Ungrady to manufacture the container of known materials and methods on the basis of their suitability for the intended use.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)  MPEP 2144.07
Regarding claim 18, Wickham does not disclose the process of producing the hole.  Ungrady discloses as similar container and teaches “creating a vent hole by cutting or punching a hole” (col. 1, lines 44-45).
Therefore, it would have been obvious matter of design choice to one with ordinary skill in the art at the time of the invention to borrow the teachings of Ungrady to manufacture the container of known methods on the basis of their suitability for the intended use.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)  MPEP 2144.07
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form PTO-892, attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J. MELARAGNO/            Examiner, Art Unit 3754